           Case 1:20-cr-00015-PKC Document 142-1 Filed 09/03/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA

                          Plaintiff,
                 V.                                       20 Cr. 015 (PKC)

VIRGIL GRIFFITH,                                          [Proposed] Order re Coinbase

                          Defendant.                      (Under Seal)


        Upon the application of defendant Virgil Griffith and finding good cause therefor, it is

ORDERED that any and all cryptocurrency maintained by Coinbase in an account (or accounts)

in the name of Virgil Griffith (date of birth                  and user ID numbers

                                  and                               shall be liquidated forthwith into

U.S. dollars and transferred to the attorney trust account of defendant's counsel ofrecord,

Waymaker LLP ("Waymaker"), pursuant to the wiring instructions Waymaker provides to

Coinbase.

        Waymaker may then apply those assets to legal bills and expenses of any kind associated

with this case, including not only legal services but vendor or expert bills and other case-related

expenses. At the conclusion of this case, if any of these assets remain in the Waymaker trust

account, Waymaker will confer with the government and inform the Court, and in any event,

Waymaker will not return any assets to Mr. Griffith without further clearance from the Court.

Dated: New York, New York                                 SO ORDERED
        -----·
                    , 2021


                                                          HONORABLE P. KEVIN CASTEL
                                                          UNITED STATES DISTRICT JUDGE
